                Case 1:17-md-02775-CCB Document 2220 Filed 07/20/20 Page 1 of 2


                                  UNITED STATES DISTRICT COURT FOR THE
                                         DISTRICT OF MARYLAND


     IN RE: SMITH & NEPHEW                                         MDL No. 2775
     BIRMINGHAM HIP RESURFACING                                    Master Docket 17-md-2775
     (BHR) HIP IMPLANT PRODUCTS
     LIABILITY LITIGATION                                          JUDGE CATHERINE C. BLAKE

                                                                   This document relates to the following THA
                                                                   Track Cases:

                                                                   Roxanne Lafountain v. Smith & Nephew,
                                                                   Inc., No. 1:18-cv-01658;

                                                                   John R. Deleo v. Smith & Nephew, Inc., No.
                                                                   1:18-cv-01738;

                                                                   Allen Williams v. Smith & Nephew, Inc.,
                                                                   No. 1:18-cv-00659.


                                           MEMORANDUM AND ORDER

           Roxanne Lafountain, John Deleo, and Allen Williams have each filed a motion for leave to file a plaintiff

fact sheet, and a motion to reconsider the order dismissing their case for failing to file a plaintiff fact sheet. (No.

17-md-2775 (master docket), ECF 1692, 1693, 1694, 1695, 1696, 1697). Smith & Nephew stated in its opposition

to these motions that the plaintiffs had also not complied with the short form complaint and plaintiff preliminary

disclosure requirements. On January 14, 2020, the court ordered Deleo and Williams to file short form complaints,

and Deleo, Williams, and Lafountain to file plaintiff preliminary disclosures. (ECF 244).1 The plaintiffs complied

with that order, by filing motions for leave to file a short form complaint (ECF 245 (Deleo); No. 18-659, ECF 294

(Williams)) and by filing their preliminary disclosures (ECF 248).

           Because the plaintiffs have cured the identified deficiencies and complied with the court’s January 14,

2020, order, the court will grant the plaintiffs’ motions for leave to file a plaintiff fact sheet and motions to

reconsider (No. 17-md-2775 (master docket), ECF 1692, 1693, 1694, 1695, 1696, 1697), Deleo’s motion for leave



1
    Unless otherwise noted, references to the CM/ECF system refer to Case No. 18-1738 (Deleo v. Smith & Nephew, Inc.).
                                                               1
             Case 1:17-md-02775-CCB Document 2220 Filed 07/20/20 Page 2 of 2

to file a short form complaint (No. 18-1738, ECF 245), and Williams’s motion for leave to file a short form

complaint (No. 18-659, ECF 294). The Clerk shall reopen the plaintiffs’ cases.

        So Ordered this   20th   day of July 2020.



                                                                 /S/
                                                         Catherine C. Blake
                                                         United States District Court




                                                         2
